Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 11/16/202220 has/have been considered.

Response to Amendment
Amendment filed on 11/29/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Lin et al. does not disclose the added feature of 
selecting a transport block size for early data transmission, the transport block size selected based on a table entry that corresponds to the maximum transport block size and the number of transport block size candidates (Abstract; [0006]; [0008]-[0010]: selecting a candidate transport block size not greater than the maximum transport block size) associated with the maximum transport block size. 
However, due to the broadness of the claim language, examiner asserts that Lin et al. does disclose the newly added feature of 
the number of transport block size candidates associated with the maximum transport block size (Table 2, [0033]: wherein the block sizes correlates to maximum resource unit).
Therefore the claims are still not yet in condition for allowance, and are still rejected as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0306873; Provisional 62651088 with effective filing date of 3/31/2018).

Regarding claims 1 and 12, Lin discloses a method performed by a wireless device for early data transmission, the method comprising: 
receiving a broadcast from a network node, wherein the broadcast indicates a maximum transport block size for early data transmission and a number of transport block size candidates (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes); 
selecting a transport block size for early data transmission, the transport block size selected based on a table entry that corresponds to the maximum transport block size and the number of transport block size candidates (Abstract; [0006]; [0008]-[0010]: selecting a candidate transport block size not greater than the maximum transport block size) associated with the maximum transport block size (Table 2, [0033]: wherein the block sizes correlates to maximum resource unit); and 
transmitting uplink data in one or more transport blocks, each transport block having the selected transport block size (Abstract; [0006]; [0008]-[0010]: transmitting using said selected transport block size).

Regarding claims 2 and 13, Lin discloses the method of Claim 1, wherein the table entry indicates one or more transport block sizes available to the wireless device ([0033]-[0034]: Table 2).  

Regarding claims 3 and 14, Lin discloses the method of any one claim 1, further comprising determining a number of resource units or a number of repetitions for transmission based on the selected transport block size ([0033]-[0034]: Table 2: resource unties based on block size).  

Regarding claims 4 and 15, Lin discloses the method of claim 1, further comprising determining a number of resource units and a number of repetitions for transmission based on the selected transport block size ([0033]-[0034]: Table 2: resource unties based on block size; [0040]: performing blind decoding repeatedly).  

Regarding claims 5 and 16, Lin discloses the method of claim 1 further comprising determining a number of resource units or a number of repetitions based on a code rate associated with the maximum transport block size ([0038]-[0040]: increased code rate).  

Regarding claims 6 and 17, Lin discloses the method of claim 1, further comprising: 
receiving a message comprising a random-access response for each transport block size associated with the table entry from which the transport block size is selected (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes; Table 2); and 
transmitting a response to the network node according to an uplink grant, wherein the uplink grant was received in the random-access response that corresponds to the selected transport block size (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes).  

Regarding claims 7 and 18, Lin discloses the method of claim 1, wherein the received broadcast is a system information (SI) broadcast (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes).  

Regarding claims 8 and 19, Lin discloses a method performed by a network node for early data transmission, the method comprising: 
determining a maximum transport block size for early data transmission and a number of transport block size candidates (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes); 
broadcasting the determined maximum transport block size and the number of transport block size candidates (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes); 
receiving an early data transmission comprising one or more transport blocks, wherein the one or more transport blocks all have a transport block size selected based on a table entry corresponding to the maximum transport size and the indicated number of transport block size candidates (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes); and 
decoding the early data transmission by decoding the one or more transport blocks according to available transport block sizes indicated in the table entry (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes).  

Regarding claims 9 and 20, Lin discloses the method of Claim 8, further comprising transmitting a message comprising a random-access response for each of the one or more available transport block sizes indicated in the table entry (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes).  

Regarding claims 10 and 21, Lin discloses the method of claim 8, further comprising indicating a code rate for early data transmission associated with the maximum transport block size, wherein a number of resource units or a number of repetitions for the received early data transmission is based on the indicated code rate ([0033]-[0034]: Table 2: resource unties based on block size; [0038]-[0040]: performing blind decoding repeatedly).  

Regarding claims 11 and 22 Lin discloses the method of claim 8, wherein the received broadcast is a system information (SI) broadcast (Abstract; [0008]-[0010]: receiving system information block from base station that includes maximum transport block size and plurality of optional transport block sizes).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/           Primary Examiner, Art Unit 2644